


110 HR 3322 IH: Cops for Kids

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3322
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Boswell (for
			 himself, Mr. Chandler,
			 Ms. Bordallo, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide grants to units of local government and States
		  to hire personnel to monitor the activities of sex offenders.
	
	
		1.Short titleThis Act may be cited as the
			 Cops for Kids
			 Act.
		2.Grant
			 Program
			(a)In
			 GeneralThe Attorney General may make grants to States and units
			 of local government to develop programs to hire personnel to monitor the
			 activities of sex offenders in the community.
			(b)PriorityIn
			 awarding a grant under this Act, the Attorney General shall give priority to a
			 unit of local government or State with the greatest need as determined by the
			 number of sex offenders in such unit of local government or State.
			(c)Matching
			 fundsTo be eligible to receive a grant under this Act, A State
			 or unit of local government shall contribute not less than 50 percent of the
			 costs of developing a sex offender monitoring program, including hiring
			 personnel and providing training.
			3.Uses of
			 fundsA grant awarded under
			 this Act may be used to develop a monitoring program of sex offenders,
			 including—
			(1)hiring personnel;
			(2)developing
			 training programs for such personnel; and
			(3)purchasing
			 equipment for the program.
			4.DefinitionFor purposes of this Act—
			(1)the term sex
			 offender means an individual required by law to register as a sex
			 offender;
			(2)the term
			 State means each of the fifty States, the District of Columbia,
			 Puerto Rico, the United States Virgin Islands, the Commonwealth of the Northern
			 Mariana Islands, Guam, and American Samoa; and
			(3)the term
			 unit of local government means any city, county, township, town,
			 borough, parish, village, or other general purpose political subdivision of a
			 State.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 for each of fiscal years 2008 through
			 2013 to carry out this Act.
		
